


Exhibit 10.83

 

FIRST LOAN MODIFICATION AGREEMENT

 

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of December 11, 2009, by and between (i) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and (ii)  CALIPER LIFE SCIENCES, INC., a Delaware
corporation with a principal place of business located at 68 Elm Street,
Hopkinton, Massachusetts 01748 (“Caliper”), NOVASCREEN BIOSCIENCES CORPORATION,
a Maryland corporation (“NovaScreen”), XENOGEN CORPORATION, a Delaware
corporation (“Xenogen”), and CALIPER LIFE SCIENCES LTD., a company organized
under the laws of Canada (“Caliper Ltd.”) (hereinafter, Caliper, NovaScreen,
Xenogen, and Caliper Ltd. are jointly and severally, individually and
collectively, referred to as “Borrower”).

 


1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. AMONG OTHER
INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY BORROWER TO BANK, BORROWER IS
INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT DATED AS OF MARCH 6, 2009,
EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN SECOND AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT, DATED AS OF MARCH 6, 2009, BY AND BETWEEN BORROWER AND
BANK (AS AMENDED, THE “LOAN AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.             DESCRIPTION OF COLLATERAL.  REPAYMENT OF THE OBLIGATIONS IS
SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN AGREEMENT (TOGETHER WITH ANY
OTHER COLLATERAL SECURITY GRANTED TO BANK, THE “SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 


3.             DESCRIPTION OF CHANGE IN TERMS.


 


A.                                   MODIFICATIONS TO LOAN AGREEMENT.


 


1                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE FOLLOWING, APPEARING AS SECTION 6.6 THEREOF, IN ITS ENTIRETY:


 

“6.6        Access to Collateral; Books and Records.  At reasonable times, on
one (1) Business Day’s notice (provided no notice is required if an Event of
Default has occurred and is continuing), Bank, or its agents, shall have the
right, on a semi-annual basis (or more frequently after the occurrence of an
Event of Default) to inspect the Collateral and the right to audit and copy
Borrower’s Books.  The foregoing inspections and audits shall be at Borrower’s
expense, and the charge therefor shall be $750 per person per day (or such
higher amount as shall represent Bank’s then-current standard charge for the
same), plus reasonable out-of-pocket expenses.  In the event Borrower and Bank
schedule an audit more than ten (10) days in advance, and Borrower cancels or
seeks to reschedules the audit with less than ten (10) days written notice to
Bank, then (without limiting any of Bank’s rights or remedies), Borrower shall
pay Bank a fee of $1,000 plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.”

 

and inserting in lieu thereof the following:

 

--------------------------------------------------------------------------------


 

“6.6        Access to Collateral; Books and Records.  At reasonable times, on
one (1) Business Day’s notice (provided no notice is required if an Event of
Default has occurred and is continuing), Bank, or its agents, shall have the
right, on a semi-annual basis (or more frequently after the occurrence of an
Event of Default) to inspect the Collateral and the right to audit and copy
Borrower’s Books.  The foregoing inspections and audits shall be at Borrower’s
expense, and the charge therefor shall be $850 per person per day (or such
higher amount as shall represent Bank’s then-current standard charge for the
same), plus reasonable out-of-pocket expenses.  In the event Borrower and Bank
schedule an audit more than ten (10) days in advance, and Borrower cancels or
seeks to reschedules the audit with less than ten (10) days written notice to
Bank, then (without limiting any of Bank’s rights or remedies), Borrower shall
pay Bank a fee of $1,000 plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.”

 


2                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE FOLLOWING, APPEARING AS SECTION 6.9(B) THEREOF, IN ITS ENTIRETY:


 

“(b)         Minimum EBITDA-Cap Ex.  Borrower’s EBITDA minus its capital
expenditures, (“EBITDA-Cap Ex”) for the two (2) quarter period ending as of the
last day of each quarter, shall be in an amount equal to: (i) losses not greater
than (A) One Million Five Hundred Thousand Dollars ($1,500,000) for the quarter
ended December 31, 2008; (B) Six Million Eight Hundred Thousand Dollars
($6,800,000) for the quarter ending March 31, 2009; (C) Eight Million Seven
Hundred Thousand Dollars ($8,700,000) for the quarter ending June 30, 2009; and
(D) Five Million Five Hundred Thousand Dollars ($5,500,000) for the quarter
ending September 30, 2009; (ii) Sixty Thousand Dollars ($60,000) for the quarter
ending December 31, 2009; (iii) losses not greater than (A) Two Million Dollars
($2,000,000) for the quarter ending March 31, 2010; (B) Six Million Dollars
($6,000,000) for the quarter ending June 30, 2010; and (C) Two Million Dollars
($2,000,000) for the quarter ending September 30, 2010; and (iv) Three Million
Eight Hundred Thousand Dollars ($3,800,000) for the quarter ending December 31,
2010.”

 

and inserting in lieu thereof the following:

 

“(b)         Minimum EBITDA-Cap Ex.  Borrower’s EBITDA minus its capital
expenditures, (“EBITDA-Cap Ex”) for the two (2) quarter period ending as of the
last day of each quarter, shall be in an amount equal to: (i) losses not greater
than (A) One Million Five Hundred Thousand Dollars ($1,500,000) for the quarter
ended December 31, 2008; (B) Six Million Eight Hundred Thousand Dollars
($6,800,000) for the quarter ending March 31, 2009; (C) Eight Million Seven
Hundred Thousand Dollars ($8,700,000) for the quarter ending June 30, 2009; and
(D) Five Million Five Hundred Thousand Dollars ($5,500,000) for the quarter
ending September 30, 2009; (ii) not less than Sixty Thousand Dollars ($60,000)
for the quarter ending December 31, 2009; (iii) losses not greater than (A) Two
Million Dollars ($2,000,000) for the quarter ending March 31, 2010; (B) Five
Million Dollars ($5,000,000) for the quarter ending June 30, 2010; and (C) Two
Million Dollars ($2,000,000) for the quarter ending September 30, 2010; (iv) not
less than Two Million Dollars ($2,000,000) for the quarter ending December 31,
2010; and (v) losses not greater than Five Hundred Thousand Dollars ($500,000)
for the quarter ending March 31, 2011.”

 


3                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE FOLLOWING DEFINITION APPEARING IN SECTION 13.1THEREOF:


 

“Revolving Line Maturity Date” is November 30, 2010.

 

and inserting in lieu thereof the following:

 

--------------------------------------------------------------------------------


 

“Revolving Line Maturity Date” is April 1, 2011.”

 


4                                          THE COMPLIANCE CERTIFICATE APPEARING
AS EXHIBIT B TO THE LOAN AGREEMENT IS HEREBY REPLACED WITH THE COMPLIANCE
CERTIFICATE ATTACHED AS EXHIBIT A HERETO.


 


4.             FEES.  IN ADDITION TO AND SUPPLEMENTAL OF ANY FEES THAT ARE DUE
OR THAT MAY BECOME DUE AND PAYABLE BY BORROWER TO BANK PURSUANT TO SECTION 2.4
OF THE LOAN AGREEMENT, BORROWER SHALL PAY TO BANK A NON-REFUNDABLE MODIFICATION
FEE EQUAL TO TWENTY FIVE THOUSAND DOLLARS ($25,000), WHICH FEE SHALL BE DEEMED
FULLY EARNED AS OF THE DATE HEREOF AND SHALL BE PAYABLE AS FOLLOWS: (I) TEN
THOUSAND DOLLARS ($10,000) SHALL BE PAYABLE ON OR BEFORE THE DATE HEREOF; AND
(II) FIFTEEN THOUSAND DOLLARS ($15,000) SHALL BE PAYABLE ON THE EARLIER TO OCCUR
OF (X) AN EVENT OF DEFAULT AND (Y) FEBRUARY 1, 2010.  BORROWER SHALL ALSO
REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS
AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


 


5.             WAIVER OF LANDLORD CONSENTS.  IN CONNECTION WITH THIS LOAN
MODIFICATION AGREEMENT, THE BANK HAS AGREED TO WAIVE DELIVERY OF OUTSTANDING
LANDLORD CONSENT AGREEMENTS FORMERLY DELIVERABLE AS A POST-CLOSING ITEM IN
CONNECTION WITH THE EXECUTION OF THE EXISTING LOAN DOCUMENTS.


 


6.             RATIFICATION OF NEGATIVE PLEDGE.  BORROWER HEREBY RATIFIES,
CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND CONDITIONS OF A CERTAIN
NEGATIVE PLEDGE ARRANGEMENT WITH RESPECT TO BORROWER’S INTELLECTUAL PROPERTY,
BETWEEN BORROWER AND BANK, AND BORROWER ACKNOWLEDGES, CONFIRMS AND AGREES THAT
SAID NEGATIVE PLEDGE ARRANGEMENT REMAINS IN FULL FORCE AND EFFECT.


 


7.             ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE. 
BORROWER IS NOT A PARTY TO, NOR IS BOUND BY, ANY LICENSE OR OTHER AGREEMENT WITH
RESPECT TO WHICH BORROWER IS THE LICENSEE (A) THAT PROHIBITS OR OTHERWISE
RESTRICTS BORROWER FROM GRANTING A SECURITY INTEREST IN BORROWER’S INTEREST IN
SUCH LICENSE OR AGREEMENT OR ANY OTHER PROPERTY, OR (B) FOR WHICH A DEFAULT
UNDER OR TERMINATION OF COULD INTERFERE WITH THE BANK’S RIGHT TO SELL ANY
COLLATERAL.  BORROWER SHALL PROVIDE WRITTEN NOTICE TO BANK WITHIN TEN (10) DAYS
OF ENTERING OR BECOMING BOUND BY ANY SUCH LICENSE OR AGREEMENT (OTHER THAN
OVER-THE-COUNTER SOFTWARE THAT IS COMMERCIALLY AVAILABLE TO THE PUBLIC). 
BORROWER SHALL TAKE SUCH STEPS AS BANK REQUESTS TO OBTAIN THE CONSENT OF, OR
WAIVER BY, ANY PERSON WHOSE CONSENT OR WAIVER IS NECESSARY FOR (X) ALL SUCH
LICENSES OR CONTRACT RIGHTS TO BE DEEMED “COLLATERAL” AND FOR BANK TO HAVE A
SECURITY INTEREST IN IT THAT MIGHT OTHERWISE BE RESTRICTED OR PROHIBITED BY LAW
OR BY THE TERMS OF ANY SUCH LICENSE OR AGREEMENT (SUCH CONSENT OR AUTHORIZATION
MAY INCLUDE A LICENSOR’S AGREEMENT TO A CONTINGENT ASSIGNMENT OF THE LICENSE TO
BANK IF BANK DETERMINES THAT IS NECESSARY IN ITS GOOD FAITH JUDGMENT), WHETHER
NOW EXISTING OR ENTERED INTO IN THE FUTURE, AND (Y) BANK TO HAVE THE ABILITY IN
THE EVENT OF A LIQUIDATION OF ANY COLLATERAL TO DISPOSE OF SUCH COLLATERAL IN
ACCORDANCE WITH BANK’S RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  IN ADDITION, THE BORROWER HEREBY CERTIFIES THAT NO
COLLATERAL IS IN THE POSSESSION OF ANY THIRD PARTY BAILEE (SUCH AS AT A
WAREHOUSE) THAT HAS NOT OTHERWISE BEEN PREVIOUSLY DISCLOSED TO BANK.  IN THE
EVENT THAT BORROWER, AFTER THE DATE HEREOF, INTENDS TO STORE OR OTHERWISE
DELIVER THE COLLATERAL TO SUCH A BAILEE, THEN BORROWER SHALL FIRST RECEIVE THE
PRIOR WRITTEN CONSENT OF BANK AND SUCH BAILEE MUST ACKNOWLEDGE IN WRITING THAT
THE BAILEE IS HOLDING SUCH COLLATERAL FOR THE BENEFIT OF BANK.  BORROWER HEREBY
RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND DISCLOSURES
CONTAINED IN A CERTAIN PERFECTION CERTIFICATE DATED AS OF MARCH 6, 2009 (AS
UPDATED, AMENDED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR MODIFIED AS OF THE
DATE HEREOF), AND ACKNOWLEDGES, CONFIRMS AND AGREES THE DISCLOSURES AND
INFORMATION PROVIDED BY BORROWER TO BANK IN THE PERFECTION CERTIFICATE (AS
UPDATED, AMENDED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR MODIFIED AS OF THE
DATE HEREOF) HAS NOT CHANGED.


 


8.             AUTHORIZATION TO FILE.  BORROWER HEREBY AUTHORIZES BANK TO FILE
UCC FINANCING STATEMENTS WITHOUT NOTICE TO BORROWER, WITH ALL APPROPRIATE
JURISDICTIONS, AS BANK DEEMS APPROPRIATE, IN ORDER TO FURTHER PERFECT OR PROTECT
BANK’S INTEREST IN THE COLLATERAL, INCLUDING A NOTICE THAT ANY DISPOSITION OF
THE COLLATERAL, BY EITHER THE BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO
VIOLATE THE RIGHTS OF THE BANK UNDER THE CODE.


 


9.             CONSISTENT CHANGES.  THE EXISTING LOAN DOCUMENTS ARE HEREBY
AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED ABOVE.


 


10.           RATIFICATION OF LOAN DOCUMENTS.  BORROWER HEREBY RATIFIES,
CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF ALL SECURITY OR OTHER
COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE INDEBTEDNESS SECURED
THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 

--------------------------------------------------------------------------------



 


11.           NO DEFENSES OF BORROWER.  BORROWER HEREBY ACKNOWLEDGES AND AGREES
THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST BANK
WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND THAT IF BORROWER NOW HAS, OR
EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST BANK,
WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL OF THEM ARE HEREBY EXPRESSLY
WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY LIABILITY THEREUNDER.


 


12.           CONTINUING VALIDITY.  BORROWER UNDERSTANDS AND AGREES THAT IN
MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON BORROWER’S
REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE EXISTING LOAN
DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.  NO MAKER WILL BE RELEASED BY VIRTUE OF THIS LOAN MODIFICATION
AGREEMENT.


 


13.           RIGHT OF SET-OFF.  IN CONSIDERATION OF BANK’S AGREEMENT TO ENTER
INTO THIS LOAN MODIFICATION AGREEMENT, BORROWER HEREBY REAFFIRMS AND HEREBY
GRANTS TO BANK, A LIEN, SECURITY INTEREST AND RIGHT OF SET OFF AS SECURITY FOR
ALL OBLIGATIONS TO BANK, WHETHER NOW EXISTING OR HEREAFTER ARISING UPON AND
AGAINST ALL DEPOSITS, CREDITS, COLLATERAL AND PROPERTY, NOW OR HEREAFTER IN THE
POSSESSION, CUSTODY, SAFEKEEPING OR CONTROL OF BANK OR ANY ENTITY UNDER THE
CONTROL OF SILICON VALLEY BANK  (INCLUDING A BANK SUBSIDIARY) OR IN TRANSIT TO
ANY OF THEM.  AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, WITHOUT DEMAND OR NOTICE, BANK MAY SET OFF THE SAME OR ANY
PART THEREOF AND APPLY THE SAME TO ANY LIABILITY OR OBLIGATION OF BORROWER EVEN
THOUGH UNMATURED AND REGARDLESS OF THE ADEQUACY OF ANY OTHER COLLATERAL SECURING
THE LOAN.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


 


14.           CONFIDENTIALITY.  BANK MAY USE CONFIDENTIAL INFORMATION FOR THE
DEVELOPMENT OF DATABASES, REPORTING PURPOSES, AND MARKET ANALYSIS, SO LONG AS
SUCH CONFIDENTIAL INFORMATION IS AGGREGATED AND ANONYMIZED PRIOR TO DISTRIBUTION
UNLESS OTHERWISE EXPRESSLY PERMITTED BY BORROWER.  THE PROVISIONS OF THE
IMMEDIATELY PRECEDING SENTENCE SHALL SURVIVE THE TERMINATION OF THE LOAN
AGREEMENT.


 


15.           JURISDICTION/VENUE.  BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE COMMONWEALTH OF MASSACHUSETTS IN
ANY ACTION, SUIT, OR PROCEEDING OF ANY KIND AGAINST IT WHICH ARISES OUT OF OR BY
REASON OF THIS LOAN MODIFICATION AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE
BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY.


 


16.           COUNTERSIGNATURE.  THIS LOAN MODIFICATION AGREEMENT SHALL BECOME
EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY BORROWER AND BANK.


 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

 

CALIPER LIFE SCIENCES, INC.

 

By:

/s/ Peter F. McAree

 

Name:

Peter F. McAree

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

NOVASCREEN BIOSCIENCES CORPORATION

 

 

 

 

By:

/s/ Peter F. McAree

 

Name:

Peter F. McAree

 

Title:

Vice President, Finance

 

 

 

 

XENOGEN CORPORATION

 

 

 

 

By:

/s/ Peter F. McAree

 

Name:

Peter F. McAree

 

Title:

Vice President, Finance

 

 

 

 

CALIPER LIFE SCIENCES LTD.

 

 

 

 

By:

/s/ Peter F. McAree

 

Name:

Peter F. McAree

 

Title:

Vice President, Finance

 

 

 

 

BANK:

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

By:

/s/ Ryan Ravenscroft

 

Name:

Ryan Ravenscroft

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

 

Date:

 

FROM:

CALIPER LIFE SCIENCES, INC.

 

 

 

NOVASCREEN BIOSCIENCES CORPORATION

 

 

 

XENOGEN CORPORATION

 

 

 

CALIPER LIFE SCIENCES, LTD.

 

 

 

The undersigned authorized officers of Caliper Life Sciences, Inc., NovaScreen
Biosciences Corporation, Xenogen Corporation, and Caliper Life Sciences, Ltd.
(individually and collectively, jointly and severally, “Borrower”) certify that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending                                with all required covenants
except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower relating to unpaid
employee payroll or benefits of which Borrower has not previously provided
written notification to Bank.  Attached are the required documents supporting
the certification.  The undersigned certifies that these are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes.  The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered. 
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Quarterly consolidated and consolidating financial statements with Compliance
Certificate

 

Quarterly within 45 days

 

Yes   No

Annual consolidated and consolidating financial statement (CPA Audited) + CC

 

FYE within120 days

 

Yes   No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes   No

A/R & A/P Agings; Deferred Revenue report, cash report

 

Monthly within 15 days

 

Yes   No

Transaction Reports

 

Weekly and with each Advance request

 

Yes   No

Board approved projections

 

Annually, as revised

 

Yes   No

 

The following intellectual property was registered after the Effective Date (if
no registrations, state “None”)

 

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

Maintain at all times, tested quarterly:

 

 

 

 

 

 

Minimum Quick Ratio

 

0.95:1.00

 

      :1.0

 

Yes   No

Minimum EBITDA minus Cap Ex*

 

$     

 

$      

 

Yes   No

 

--------------------------------------------------------------------------------

*See Section 6.9(b) of the Loan and Security Agreement

 

1

--------------------------------------------------------------------------------


 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

                                                                                                                                                                                              

                                                                                                                                                                                              

                                                                                                                                                                                              

 

Caliper Life Sciences, Inc.

 

BANK USE ONLY

 

 

 

 

 

By:

 

 

Received by:

 

Name:

 

 

 

AUTHORIZED SIGNER

Title:

 

 

Date:

 

 

 

 

 

 

NovaScreen Biosciences Corporation

 

Verified:

 

 

 

 

 

AUTHORIZED SIGNER

By:

 

 

 

 

Name:

 

 

Date:

 

Title:

 

 

 

 

 

 

 

Compliance Status:      Yes   No

Xenogen Corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Caliper Life Sciences, Ltd.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

Dated:

 

 

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall control.

 

I.              ADJUSTED QUICK RATIO (Section 6.9(a))

 

Required: A ratio of Quick Assets to Quick Liabilities of at least: 0.95 to 1.0
for the quarter ending March 31, 2009 and for each fiscal quarter thereafter

 

A.

 

Aggregate value of the unrestricted cash and Cash Equivalents and Marketable
Securities of Borrower

 

$

    

 

B.

 

Aggregate value of the net billed accounts receivable and Unbilled Accounts of
Borrower

 

$

    

 

C.

 

Quick Assets (the sum of lines A and B)

 

$

    

 

D.

 

Aggregate value of Obligations to Bank

 

$

    

 

E.

 

Aggregate value of liabilities of Borrower (including all Indebtedness) that
matures within one (1) year and current portion of Subordinated Debt permitted
by Bank to be paid by Borrower

 

$

    

 

F

 

Aggregate value of (i) Deferred Revenue, (ii) real estate related restructuring
expenses, and (iii) customer deposits

 

 

 

G.

 

Quick Liabilities (the sum of lines D and E minus line F)

 

$

    

 

H.

 

Adjusted Quick Ratio (line C divided by line G)

 

 

 

 

Is line H equal to or greater than 0.95 to 1.0

 

o No, not in compliance

o Yes, in compliance

 

3

--------------------------------------------------------------------------------


 

II.            MINIMUM EBITDA minus CAP-EX (Section 6.9(b)

 

Required: Borrower’s EBITDA minus its capital expenditures, (“EBITDA-Cap Ex”)
for the two (2) quarter period ending as of the last day of each quarter, shall
be in an amount equal to: (i) losses not greater than (A) One Million Five
Hundred Thousand Dollars ($1,500,000) for the quarter ended December 31, 2008;
(B) Six Million Eight Hundred Thousand Dollars ($6,800,000) for the quarter
ending March 31, 2009; (C) Eight Million Seven Hundred Thousand Dollars
($8,700,000) for the quarter ending June 30, 2009; and (D) Five Million Five
Hundred Thousand Dollars ($5,500,000) for the quarter ending September 30, 2009;
(ii) not less than Sixty Thousand Dollars ($60,000) for the quarter ending
December 31, 2009; (iii) losses not greater than (A) Two Million Dollars
($2,000,000) for the quarter ending March 31, 2010; (B) Five Million Dollars
($5,000,000) for the quarter ending June 30, 2010; and (C) Two Million Dollars
($2,000,000) for the quarter ending September 30, 2010; (iv) not less than Two
Million Dollars ($2,000,000) for the quarter ending December 31, 2010; and
(v) losses not greater than Five Hundred Thousand Dollars ($500,000) for the
quarter ending March 31, 2011.

 

A.

 

Net Income

 

$

 

B.

 

Interest Expense

 

$

 

C.

 

To the extent included in the determination of Net Income:

 

 

 

 

 

1.

Depreciation expense

 

$

 

 

 

2.

Amortization expense

 

$

 

 

 

3.

Non-cash stock-based compensation expense and restructuring expense

 

$

 

D.

 

income tax expense

 

$

 

E.

 

EBITDA (line A, plus line B, plus line C.1, plus line C.2, plus line C.3, and
plus line D)

 

$

 

F.

 

capital expenditures

 

$

 

G.

 

EBIDTA minus CAP EX (line E minus line F)

 

$

 

 

Is line G equal to or greater than
$[                                          ]?

 

o No, not in compliance

o Yes, in compliance

 

1

--------------------------------------------------------------------------------
